DETAILED ACTION
Response to Amendment
Claims 18 and 19 are new.
Claims 9 and 15 are cancelled. 
Claims 1-6, 8, 11-12, and 14 are amended.
Claims 1-8, 10-14, and 16-19 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, page 2, Jales section, filed 02/18/2022, with respect to Claims 1 and 11 limitation have been fully considered and are persuasive.  The rejection of 11/29/2021 has been withdrawn. 


Allowable Subject Matter
Claims 1-8, 10-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments and amendment have overcome the rejection. The prior art does not make anticipate nor make obvious the claim limitation of the processing element to compare a difference in amplitude between and first and a second  receive electronic signal to determine a cross-track pos.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645